DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 17, 2022 was received. Claim 18 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 21, 2022.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Tsao et al. (US 2017/0317054) on claims 18-19 and 23-24 are withdrawn because Applicant amended independent claim 18 to differentiate between the bumps and additional solder balls, all of which are required to have the same size. 

Claims 18-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2008/0230903).
Regarding claim 18: Sato discloses a semiconductor chip package consisting of two chips (30, 31) having device dies, as well as connective electrodes (34, 35) which are pads, where the second chip (31) has multiple regions of pads (34, 35) as well as two sets of gold bumps (36, 37) separated into the same two corresponding regions, the bumps (36, 37) being electrically coupled to the pads (34, 35) of the first chip (30) by way of solder ball terminals (32), each having the same size, where the two sets of bumps (36, 37) have different heights and therefore different sizes (pars. 42-47, figure 5). 
Regarding claim 19: Sato discloses that the two sets of bumps (36, 37) have different heights in the z dimensions (par. 42, 46, figure 5). 
Regarding claim 23: Sato shows that the smaller bumps (36) and electrodes (34) are located at the edge of the second chip (31) such that it can be considered the second region (figure 5). 

Claim Rejections - 35 USC § 103
Claims 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claims 18-19 and 23 above and further in view of Inoue et al. (US 6,460,755).
Regarding claim 20: Sato fails to explicitly disclose how the bumps are formed. However, Inoue et al. discloses a bump forming device including a jig (50) having a body with a top block (608) and plurality of pins (605) each having corresponding holes (52) which can be considered nozzle tips, where the block (608) is connected to a table (41) which moves the jig (50) between a source of paste (59) and a package (75) having pads (307) to which they are applied (col. 7 lines 19-49, col. 11 lines 53+, col. 12 lines 1-25, figures 7-8, 13-19, 28). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a printing jig as taught by Inoue et al. to form the bumps of Sato because Inoue et al. teaches that this is a time effective and flexible mechanism for applying bumps (col. 3 lines 7-35).
Regarding claim 21: Sato and Inoue et al. teach that the nozzle holes (52) are dipped into the paste (59) to form paste balls within the holes (52) of the jig (50) such that they are on the nozzle tips (Inoue et al. col. 8 lines 37-50, figures 14, 28).
Regarding claim 22: In the combination of Sato with Inoue et al. the bumps (36, 37) are formed by bringing the holes (52) of the jig (50) towards the wettable areas (3) in order to apply the paste held by the holes (52) by way of the pins (605) (see Inoue et al. figures 13-20).
Regarding claim 24: Sato fails to explicitly disclose that the first chip (30) is a printed circuit board. However, Sato is specifically drawn to a bonding mechanism for any generic semiconductor chip circuit (pars. 9-10, 25) and Inoue et al. teaches that one such circuit having requisite pads is mounted on a board, such that it is a printed circuit board (col. 7 lines 34-56). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the systems of Sato and Inoue et al. to bond an integrated circuit to a printed circuit board because Sato and Inoue et al. teach that it can be done with any generic circuit device (Sato pars. 9-10, 25) and one known circuit device is a board (Inoue et al. col. 7 lines 34-56).
Regarding claim 25: Inoue et al. shows that the holes (52) are flat, such that they have flat tips (see figure 13).

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Marion fails to teach the new limitations in claim 18.
In response:
Applicant’s argument is moot because it does not apply to the newly cited Sato reference which does teach the limitations of claim 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
8/22/2022                                                                                                                                                                                         
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717